DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 10/16/2020 has been entered. Claims 1-3, 6, and 8-10 were amended, and claim 5 was canceled. Thus, claims 1-4 and 6-13 are pending in the application. 
Claim Objections
Claims 1-2, 6, and 8 are objected to because of the following informalities: 
In the last line of claim 1, it is recited “stimulation is applied” and is suggested to read --stimulation being applied-- in order to be grammatically correct.
In claim 2 line 4, it is recited “stimulation is applied” and is suggested to read --stimulation being applied-- in order to be grammatically correct.
In claim 6 lines 14-15, it is recited “on human body” and is suggested to read --on a human body-- in order to be grammatically correct.
In claim 6 line 17, it is recited “stimulation is applied” and is suggested to read --stimulation being applied-- in order to be grammatically correct.
In claim 8 line 4, it is recited “stimulation is applied” and is suggested to read --stimulation being applied-- in order to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations “a reflex of the wearer…measured” in lines 15-16 and “a reflex of the wearer…measured” in lines 17-18 are confusing, as it is unclear how and by which element(s) provide(s) the claimed function of “measured”.
Regarding claim 7, the limitation “a communicator” in line 3 is confusing, as it is unclear where this is the same or different from the communicator originally claimed in claim 6. For the purposes of examination, it will be interpreted as the same communicator.
Claims 2-4, 6, and 8-13 are rejected due to their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lapole et al. (“Effects of repeated Achilles tendon vibration on triceps surae stiffness and reflex excitability”, published in 2011) in view of Tomlinson et al. (US 2012/0259255 A1), Talish (US 2006/0047230 A1), and Morelli et al. (“Changes in H-Reflex Amplitude During Massage of Triceps Surae in Healthy Subjects”, published in 1990).
Regarding claim 1, as best understood, as best understood, Lapole discloses a wearable vibratory stimulation device (tendon-vibrator strapped on ankle) (page 90, first column, lines 1-2), comprising: 
a protocol of vibratory stimulation (tendon vibrator operated by a program) (page 90, first column, lines 2-10); 
a vibrator configured to generate vibratory stimulation based on the protocol (tendon vibrator would inherently have a vibrator in order to be able to vibrate; program vibrates device) (page 90, first column, lines 1-3); 
and evaluating the vibratory stimulation generated from the vibrator by comparing a reference reflex of a wearer of the wearable vibratory stimulation device measured before the vibratory stimulation is applied to the wearer to a reflex of the wearer measured at a different time (Hoffmann reflex was measured before treatment and then compared to the Hoffmann 
Lapole does not disclose a non-transitory computer readable storage medium configured to store a plurality of protocols of vibratory stimulation, and a controller configured to select, in real-time via a communicator, a protocol from the plurality of protocols stored in said storage medium based on a motion condition of a wearer of the wearable vibratory stimulation device, the communicator being configured to exchange information and data with the processor and said storage medium.
However, Tomlinson teaches a vibrotactile medical device (Tomlinson; title) in which a controller (control unit 34) (Tomlinson; Fig. 3) comprising a processor (processor 48) (Tomlinson; Fig. 3) is configured to select, in real-time via a communicator (algorithm of the processor) (Tomlinson; para. [0036]), a protocol from the plurality of protocols based on a motion condition of a wearer of the wearable vibratory stimulation device (control unit 34 uses the processor 48 to detect when a heel strike motion occurs, and based on that information will determine which algorithm to run; the algorithm determines the vibrotactile output stimulation) (Tomlinson; Fig. 3; paras. [0035-0036], paras. [0043-0048]). Tomlinson also teaches a non-transitory computer readable storage medium (data storage module 46) (Fig. 3; para. [0058]), and the communicator being configured to exchange information and data with the processor and said storage medium (algorithms are used by the processor; data storage module records data about device usage) (Tomlinson; para. [0036]; para. [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lapole controller to be capable of 
Lapole does not disclose a measurer configured to measure the vibratory stimulation generated from the vibrator; and a controller configured to control the vibrator by a comparison between the vibratory stimulation based on the real-time protocol and vibratory stimulation measured by the measurer, and evaluate the vibratory stimulation.
However, Talish teaches a vibrational treatment (Talish; title) in which a measurer is configured to measure the vibratory stimulation generated from the vibrator (step 4, wherein electrical receptors which measure vibrational frequency of a treated patient organ) (Talish; Fig. 2; para. [0034]); and a controller is configured to control the vibrator by a comparison between vibratory stimulation based on the real-time protocol and vibratory stimulation generated from the vibrator (step 5, wherein the vibrational frequency of the organ and the vibrational frequency of the standing platform are compared, and the vibration of the standing platform is adjusted or held constant as needed) (Talish; Fig. 2; para. [0034]), and evaluate the vibratory stimulation (step 6, wherein the healing response of the patient to the vibration is evaluated) (Talish; Fig. 2; para. [0035]).

Lapole not disclose wherein the controller is configured to evaluate the vibratory stimulation generated from the vibrator by comparing a reference reflex of a wearer of the wearable vibratory stimulation device before the vibratory stimulation is applied to the wearer to a reflex of the wearer measured during the vibratory stimulation being applied to the wearer.
However, Morelli teaches a study in which a massage technique is applied to muscle tissue of a human to cause muscle vibration (Morelli; page 58, last paragraph on right column; page 59, first paragraph of left column), this study involving an H-reflex treatment with muscle vibration (Morelli; page 56, second paragraph on right column) including evaluating the stimulation by comparing a reference reflex of a patient before the stimulation is applied to the patient (reflexes recorded during C1, C2 sections, which occur prior to massage treatment) (Morelli; Fig. 2; pages 56-57 “Design” section) to a reflex of the patient measured during an application of the stimulation (MASS consisting of 10 reflex recordings during the 3 minute massage treatment itself) (Morelli; Fig. 2; pages 56-57 “Design” section) and after the stimulation is applied to the patient (reflexes recorded during C3, C4 sections, which occur after the massage treatment) (Morelli; Fig. 2; pages 56-57 “Design” section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lapole invention to compare a reflex 
Regarding claim 3, the modified Lapole device teaches wherein the controller is configured to evaluate an influence of frequency and amplitude of the vibratory stimulation on human body by comparing the reference reflex to the reflex of the wearer of the wearable vibratory stimulation device (Lapole tendon vibrator applies a vibration, and the vibration inherently has a frequency and amplitude; program vibrates device) (page 90, first column, lines 1-3; in Morelli, the H-reflex before treatment is compared to the H-reflex during and after treatment) (Lapole, page 90, first column, lines 1-3; Morelli, Fig. 2, pages 56-57 “Design” section).
Regarding claim 4, the modified Lapole device teaches the vibrator is further configured to apply vibratory stimulation to a muscle of a wearer (tendon vibrator was strapped to ankle, and would thus apply vibrations to the muscles around that area of the ankle) (Lapole; page 90, first column, lines 1-2).
Regarding claim 6, Lapole discloses a method of operating a wearable vibratory stimulation device, the method comprising: 
a protocol of vibratory stimulation of the wearable vibratory stimulation device (user uses the tendon vibrator operated by a program) (page 90, first column, lines 2-10); 
operating a vibrator (tendon vibrator used would inherently have a vibrator in order to be able to vibrate) (page 90, first column, lines 1-2) according to the protocol of vibratory 
applying the protocol of the vibratory stimulation to a wearer of the wearable vibratory stimulation device (tendon vibrator is strapped onto a user to vibrate their Achilles tendon) (page 90, first column, lines 1-4);
and evaluating an influence of frequency and amplitude of the vibratory stimulation on human body by comparing a reference reflex of the wearer of the wearable stimulation device measured before the vibratory stimulation is applied to the wearer to a reflex of the wearer measured at a different time (Hoffmann reflex was measured before treatment and then compared to the Hoffmann reflex after the experiment days 14 days later) (Lapole; Fig. 8; page 91, second column, section “Tendinous and Hoffman Reflexes”; page 93, first column, lines 15-16).
Lapole does not disclose the wearable stimulation device comprising a processor and communicator; selecting, in real-time via the communicator, a protocol of vibratory stimulation from a plurality of protocols stored in a non-transitory computer readable medium based on a motion condition of a wearer of the wearable vibratory stimulation device, the communicator being configured to exchange information and data with the processor and said storage medium; applying, in real-time via the communicator, the protocol of the vibratory stimulation to a wearer of the wearable vibratory stimulation device.
However, Tomlinson teaches a vibrotactile medical device (Tomlinson; title) including comprising a processor (processor 48) (Tomlinson; Fig. 3) and communicator (algorithm of the processor) (Tomlinson; para. [0036]); selecting, in real-time via the communicator, a protocol of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lapole controller to include a processor and communicator, and to be capable of selecting, in real-time via the communicator, a protocol of vibratory stimulation based on a motion of a wearer, as taught by Tomlinson, for the purpose of providing an appropriate stimulation for a patient’s particular gait cycle (Tomlinson; para. 0035]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lapole controller to include non-transitory computer readable storage medium, as taught by 
Lapole does not disclose comparing actual vibratory stimulation applied to the wearer with the vibratory stimulation according to the protocol.
However, Talish further teaches a vibrational treatment (Talish; title) including a comparing actual vibratory stimulation applied to the wearer with vibratory stimulation according to the protocol (step 5, wherein the vibrational frequency of the organ and the vibrational frequency of the standing platform are compared, and the vibration of the standing platform is adjusted or held constant as needed) (Talish; Fig. 2; para. [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lapole invention to include comparing actual vibratory stimulation with vibratory stimulation according to the protocol, as taught by Talish, in order to ensure the vibrated part of the patient is being vibrated at a beneficial frequency range (Talish; Fig. 2; para. [0034], lines 4-7).
Lapole does not disclose comparing a reference reflex of the wearer of the wearable stimulation device measured before the vibratory stimulation is applied to the wearer to a reflex of the wearer measured during the vibratory stimulation is applied to the wearer.
However, Morelli teaches a study in which a massage technique is applied to muscle tissue of a human to cause muscle vibration (Morelli; page 58, last paragraph on right column; page 59, first paragraph of left column), this study involving an H-reflex treatment with muscle vibration (Morelli; page 56, second paragraph on right column) including evaluating the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lapole invention to compare a reflex of a wearer of the wearable vibratory stimulation device before, during, and after an application of the vibratory stimulation, as taught by Morelli, for the purpose of being able to establish a baseline H-reflex, monitor the H-reflex during treatment, and determine if there are any long term effects after treatment (Morelli; Fig. 2; pages 56-57 “Design” section).
Regarding claim 8, 
Regarding claim 9, Lapole invention discloses wherein the controller is further configured to control the vibrator to selectively apply the vibratory stimulation to a muscle (the muscle attached to the patient’s right Achilles tendon would inherently be vibrated as well as the Achilles tendon) (page 90, first column, lines 1-4) and not a tendon (the patient’s left Achilles tendon does not have a vibrator on it, and thus would not be vibrated) (page 90, first column, lines 1-4).
Regarding claim 11, the modified Lapole invention teaches teach wherein the controller is further configured to: evaluate the vibratory stimulation generated from the vibrator by comparing a reflex of a wearer of the wearable vibratory stimulation device before the vibratory stimulation is applied to the wearer (Lapole discloses the wearer of the device is the patient with the tendon-vibrator strapped on their ankle; Morelli teaches reflexes recorded during C1, C2 sections, which occur prior to massage stimulation treatment) (Lapole, page 90, first column, lines 1-2; Morelli, Fig. 2, pages 56-57 “Design” section) to a reflex of the wearer measured periodically during an application of the vibratory stimulation and after the vibratory stimulation is applied to the wearer (MASS consisting of 10 reflex recordings during the 3 minute massage stimulation itself) (Morelli; Fig. 2; pages 56-57 “Design” section).
Regarding claim 12, the modified Lapole invention teaches wherein the controller is further configured to: evaluate the vibratory stimulation generated from the vibrator by comparing a reflex of a wearer of the wearable vibratory stimulation device (Lapole discloses the wearer of the device is the patient with the tendon-vibrator strapped on their ankle; Morelli teaches reflexes recorded during C1, C2 sections, which occur prior to massage stimulation treatment) (Lapole, page 90, first column, lines 1-2; Morelli, Fig. 2, pages 56-57 “Design” 
Regarding claim 13, the modified Lapole invention teaches wherein the controller is further configured to: evaluate the vibratory stimulation generated from the vibrator by comparing a reflex of a wearer of the wearable vibratory stimulation device before the vibratory stimulation is applied to the wearer (Lapole discloses the wearer of the device is the patient with the tendon-vibrator strapped on their ankle; Morelli teaches reflexes recorded during C1, C2 sections, which occur prior to massage treatment) (Lapole, page 90, first column, lines 1-2; Morelli, Fig. 2; pages 56-57 “Design” section) to a reflex of the wearer measured periodically during an application of the vibratory stimulation (MASS consisting of 10 reflex recordings during the 3 minute massage stimulation itself) (Morelli; Fig. 2; pages 56-57 “Design” section).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lapole in view of Tomlinson, Talish, and Morelli as applied to claim 1 above, and further in view of Poepperling et al. (US 2013/0204169 A1).
Regarding claim 2, as best understood, the modified Lapole invention does teach determining efficiency of the vibratory stimulation by a comparison between the reference Hoffmann's reflex and the Hoffmann's reflex during the vibratory stimulation (Morelli H-reflex was compared from the start of the experiment and during the experiment) (Morelli; Fig. 2; 
However, Poepperling teaches a wearable vibration device (Poepperling; Fig. 12; abstract, lines 1-2) in which a determiner (computer 412) is used to analyze physiological data over time to determine what types of treatment are effective for a patient (Poepperling; para. [0095], lines 17-29). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lapole invention’s controller to include a determiner, as taught by Poepperling, in order to determine if the Hoffmann reflex during and after vibratory stimulation treatment has been effectively treated and to use that determination to improve future treatments (Poepperling; para. [0095], lines 21-29).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lapole in view of Talish, Tomlinson, and Morelli as applied to claim 6 above, and further in view of Chladek (US 2014/0121574 A1).
Regarding claim 7, the modified Lapole invention does not teach the determining of the protocol of the vibratory stimulation comprises identifying a latest vibratory stimulation protocol and applying the latest vibratory stimulation protocol through a communicator.
However, Chladek teaches a system for facilitating ambulation which uses stimulation units to aid a person’s leg muscles (Chladek; abstract, lines 1-3, 8-13), including identifying a latest stimulation protocol and applying the latest stimulation protocol through a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lapole invention to include the step of identifying and applying a latest stimulation protocol through a communicator, as taught by Chladek, in order to enhance the optimizing of the instructions for increasing the efficiency of signaling stimulation (Chladek; para. [0039], lines 5-15).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lapole in view of Talish, Tomlinson, and Morelli as applied to claim 1 above, and further in view of Chun et al. (US 2014/0024981 A1).
Regarding claim 10, the modified Lapole invention teaches the invention as previously claimed, including wherein the controller is further configured to: control the vibrator by a comparison between the vibratory stimulation based on the real- time protocol and the vibratory stimulation, but does not teach the controller is further configured to: filter out signals related to body movement information from the vibratory stimulation measured by the measurer, and control the vibrator by a comparison between the vibratory stimulation based on the real- time protocol and the filtered vibratory stimulation.
However, Chun teaches a wearable vibratory stimulation device (Chun; abstract) wherein the controller is further configured to: filter out signals related to body movement information from the vibratory stimulation measured by the measurer (low-pass filter removes noise from signal relating to the user’s body motion) (Chun; para. [0042]).
.
Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered but they are not persuasive.
On pages 6-7 of the Applicant’s remarks, the Applicant argues that claim 1 should not be rejected under 35 U.S.C. 112(b) for omitting essential elements. In response, the Examiner has rewritten the 35 U.S.C. 112(b) rejection of claim 1 to clarify how claim 1 is still confusing and remains indefinite.
On page 9 in the last paragraph and the first two paragraphs on page 10, the Applicant argues that the Tomlinson reference does not teach the limitation of being “configured to select, in real time via a communicator, a protocol” as claimed in claim 1 because the processor of Tomlinson has an algorithm to select the protocol. However, the Examiner respectfully disagrees. As explained in the rejection of claim 1 above, Tomlinson teaches “a controller (control unit 34) (Tomlinson; Fig. 3) comprising a processor (processor 48) (Tomlinson; Fig. 3) is configured to select, in real-time via a communicator (algorithm of the processor) (Tomlinson; para. [0036]), a protocol from the plurality of protocols based on a motion condition of a wearer of the wearable vibratory stimulation device (control unit 34 uses the processor 48 to detect when a heel strike motion occurs, and based on that information will determine which algorithm to run; the algorithm determines the vibrotactile output stimulation) (Tomlinson; Fig. 
On page 10 in the third and fourth paragraphs, the Applicant argues that there is no evidence showing that the data storing module of Tomlinson is configured to store a plurality of protocols, and thus Tomlinson cannot be used to teach this claimed limitation. However, the Examiner respectfully disagrees. Tomlinson has a plurality of protocols (different vibrotactile outputs) (Tomlinson; Fig. 3; paras. [0035-0036], paras. [0043-0048]) which need to be stored somewhere even though the storage location is not explicitly recited, as well as a data storage module 46 for storing various types of information (Tomlinson; Fig. 3; paras. [0058-0060]). It would be obvious to one of ordinary skill in the art to thus store the protocols in the data storage module 46 for the purpose of ensuring the protocols are available and saved for simple and convenient execution by the user when needed. Thus, Tomlinson can still be used to teach the claimed invention.
On page 10 in the fifth through seventh paragraphs, the Applicant argues that Tomlinson fails to teach the communicator configured to exchange information with the processor as claimed in claim 1. However, the Examiner respectfully disagrees. As explained in the rejection of claim 1 above, Tomlinson teaches “the communicator being configured to 
On page 11 in the second paragraph, the Applicant argues that the prior art of record does not teach considering the influence of this vibratory stimulation on the wearer. However, the Examiner respectfully disagrees. The Lapole reference teaches measuring the wearer’s Hoffmann reflex before treatment and then comparing this to the Hoffmann reflex measured after the treatment (Lapole; Fig. 8; page 91, second column, section “Tendinous and Hoffman Reflexes”; page 93, first column, lines 15-16). This before-and-after comparison of Lapole thus shows the influence the applied vibratory stimulation has on the wearer.
On page 11 in the second through third paragraphs, the Applicant argues that that the prior art of record does not teach providing an optimum stimulation effect, and thus they do not teach the claimed invention. However, the Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., providing an optimum stimulation effect) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785